COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00497-CR


SEAN ARMSTRONG                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1375092D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

      Appellant Sean Armstrong appeals from his conviction for forgery by

possession with intent to pass a forged writing, to-wit: money. See Tex. Penal

Code Ann. § 32.21(e) (West 2011). After Armstrong pleaded true to the repeat-

offender paragraph, the trial court sentenced him to fifty-four months’


      1
      See Tex. R. App. P. 47.4.
confinement.    In one point, Armstrong argues that the trial court abused its

discretion by admitting his confession that was allegedly obtained by law

enforcement in violation of Miranda v. Arizona.2 Because Armstrong’s complaint

concerning the admission of his confession was not asserted in the trial court, we

will affirm.

                            II. FACTUAL BACKGROUND

       During the trial to the bench, Carmen Serrato testified that she was a

cashier at the Albertson’s in Lake Worth on June 24, 2014. Armstrong came to

Serrato’s lane to check out and handed her two fake twenty-dollar bills to pay for

his items. Serrato testified that she could tell that the money was fake because it

felt like ordinary paper and because the ink was blue. Serrato marked the bills

with a counterfeit marker; the mark turned black, indicating the bills were fake;

and she called the manager to come to her register. Serrato testified that the

manager came to her register and that Armstrong attempted to leave the store

but was stopped.

       Jerry Sallee, a police officer with the Lake Worth Police Department,

testified that on June 24, 2014, he received a dispatch that someone was trying

to make a purchase at Albertson’s using counterfeit money. When Officer Sallee

arrived at Albertson’s, he met with loss prevention and Serrato to find out what

had happened. Officer Sallee then made contact with Armstrong, who had been


       2
        384 U.S. 436, 86 S. Ct. 1602 (1966).


                                        2
detained by loss prevention, and asked him if he had any additional fake money.

Armstrong responded that he had more fake money in his back pocket and that

his mother had given him the money. Officer Sallee retrieved a white envelope

from Armstrong’s back pocket; inside the envelope were six additional counterfeit

twenty-dollar bills. Officer Sallee testified that he read Armstrong the Miranda

warnings at 11:37 a.m., placed him under arrest, and transported him to jail.

Officer Sallee testified that he could not recall whether he had read Armstrong

the Miranda warnings prior to talking to him.

      Detective Christopher Gregory with the Lake Worth Police Department

testified that he and Special Agent Victor Martinez with the Secret Service

interviewed Armstrong after he was transported to jail. Detective Gregory said

that Officer Sallee had read Armstrong his rights on the scene, that Armstrong

had indicated his understanding of each of the rights by signing the Miranda card

containing the warnings, and that Armstrong had agreed to waive those rights

and to speak to Detective Gregory. During the interview, which was recorded,

Armstrong gave an oral confession; the recording was admitted into evidence

without objection. Armstrong also provided a written statement, which was also

admitted without objection. Detective Gregory testified that the Miranda warnings

were listed at the top of Armstrong’s written statement and that Armstrong had

initialed below them, indicating that he was waiving his rights.     Armstrong’s

written statement contained the following: “I got the bills From. Stan Beck. An

Christian Walker. The money is from them. Im sure there making it. Lancaster


                                         3
Ave.” Armstrong admitted during his oral statement that he knew that the money

was counterfeit when he tendered it at Albertson’s.

      Special Agent Martinez testified that the money seized from Armstrong

was counterfeit because, among other things, it all had the same serial number, it

was not made of the type of linen paper that is used with genuine currency, and it

had a security thread that was not clear. Special Agent Martinez further testified

that in his expert opinion, the bills seized from Armstrong were forged writings

and were not genuine currency produced by the federal government.

                            III. COMPLAINT FORFEITED

      In his sole point, Armstrong argues that the trial court abused its discretion

by admitting his confession that was allegedly obtained by law enforcement in

violation of Miranda v. Arizona.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Everitt v. State, 407 S.W.3d
259, 262–63 (Tex. Crim. App. 2013); Sanchez v. State, 418 S.W.3d 302, 306

(Tex. App.—Fort Worth 2013, pet. ref’d). Further, the trial court must have ruled

on the request, objection, or motion, either expressly or implicitly, or the

complaining party must have objected to the trial court’s refusal to rule. Tex. R.

App. P. 33.1(a)(2); Everitt, 407 S.W.3d at 263. A reviewing court should not




                                         4
address the merits of an issue that has not been preserved for appeal. Ford v.

State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009).

      Here, Armstrong did not file a motion to suppress and did not object when

his oral and written confessions were admitted at trial. Because Armstrong did

not raise his complaint in the trial court, the merits of the complaint he raises in

his brief are forfeited. See Brantley v. State, No. 07-13-00218-CR, 2015 WL
780266, at *2 (Tex. App.—Amarillo Feb. 23, 2015, no pet.) (mem. op., not

designated for publication) (holding that appellant’s failure to communicate his

complaints—regarding a violation of his Miranda rights or the involuntariness of

any statements he made—in his written motion to suppress and his failure to

complain during trial about the issues upon which he sought relief on appeal

operated as a forfeiture of those complaints); cf. Swain v. State, 181 S.W.3d 359,

365 (Tex. Crim. App. 2005) (holding alleged violation of Miranda right-to counsel

warning was waived because “global statements” in pretrial motion to suppress

“were not sufficiently specific to preserve” appellant’s argument), cert. denied,

549 U.S. 861 (2006). We overrule Armstrong’s sole point.

                                 IV. CONCLUSION

      Having overruled Armstrong’s sole point, we affirm the trial court’s

judgment.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.


                                         5
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 27, 2015




                             6